DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Parks Workman on 11/12/21.
The application has been amended as follows: 

Claim 1 (Amended)  A wavelength converter comprising: 
a wavelength conversion layer having a first surface on which excitation light that belongs to a first wavelength band is incident and a second surface different from the first surface and converts the excitation light into fluorescence that belongs to a second wavelength band different from the first wavelength band; and 
a base so provided as to face the second surface, 
wherein the base includes a first heat dissipation section so provided as to face in the same direction as a light incident area of the first surface that is an area on which the excitation light is incident and a second heat dissipation section thermal conductivity of which in a first direction that intersects the first surface is lower than thermal conductivity of the first heat dissipation section.

Claim 17  (new) The wavelength converter according to claim 1, further comprising
	a protection layer disposed between the wavelength conversion layer and the base,
	wherein the base includes a third surface facing to the second surface,
	the second heat dissipation section includes a first heat dissipator and a second heat dissipator which sandwich the first heat dissipation section along a second direction intersecting with the first direction,
	the first heat dissipation section overlaps an incident area of the excitation light on the wavelength conversion layer and extends to an outside of outer circumference of the wavelength conversion layer, when the wavelength converter is seen in a direction perpendicular to the first surface, and


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the base includes a first heat dissipation section so provided as to face a light incident area of the first surface that is an area on which the excitation light is incident and a second heat dissipation section thermal conductivity of which in a first direction that intersects the first surface is lower than thermal conductivity of the first heat dissipation section.

Claims 2-17 are allowed as being dependent on claim 1.

The closest available prior art Wang et al. (US PG Pub. 20200271303) discloses a wavelength converter (fig. 3) comprising: a wavelength conversion layer (phosphor 41 of fig. 3) having a first surface on which excitation light (light source unit 1 of fig. 1) that belongs to a first wavelength band (para. 0019; the light source unit 1 may be a laser module, and the approximately collimated light beam P generated by the laser module may be a blue laser) is incident and a second surface different from the first surface and converts the excitation light into fluorescence that belongs to a second wavelength band different from the first wavelength band (para. 0025; light beam generated by the light source unit 1 is a blue laser, the phosphor 41 may include yellow phosphor powder (not shown in the figure), and the phosphor 41 may be formed by the yellow phosphor 
a base (reflector 42 of fig. 3) so provided as to face the second surface (illustrated in fig. 3), 
wherein the base (42) includes a first heat dissipation section so provided in the same direction as a light incident area of the first surface that is an area on which the excitation light is incident (shown below in the examiners illustration of fig. 3 below); and however, Wang fails to teach or render obvious a second heat dissipation section thermal conductivity of which in a first direction that intersects the first surface is lower than thermal conductivity of the first heat dissipation section wherein the base includes a first heat dissipation section so provided as to face a light incident area of the first surface that is an area on which the excitation light is incident.


    PNG
    media_image1.png
    274
    378
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        28 February 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882